DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claims 7-17 are withdrawn. Claims 1-6 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Albaaji (J Mater Sci, 2016, Vol 51, Page 7624-7635) are withdrawn in view of the amendment.
The rejections of Claims 2-3 under 35 U.S.C. 103 as being unpatentable over Albaaji (J Mater Sci, 2016, Vol 51, Page 7624-7635), as applied to claim 1 above, and further in view of Kustas (Additive Manufacturing, 2018, Vol. 21, Page 41-52, published online Feb 21, 2018) are withdrawn in view of the amendment.
The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Albaaji (J Mater Sci, 2016, Vol 51, Page 7624-7635) is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (CN 1333099A, IDS dated 09/22/2020).
Regarding claims 1-3, Bai teaches a soft magnetic composite comprising composite elements that are fused together by selective laser sintering layer by laser, the composite elements comprising: Fe-Cr-Ni powder and Al nanopowder (Claims 1-10; Page 1-2; Example 3), which meets the limitations recited in claims 1-3.
Bai does not explicitly disclose that the that the Al nanopowder contains carbon. However, carbon is an unavoidable impurity. Thus, the Al nanopowder disclosed by Bai meets the recited limitation in claim 1.
Bai does not explicitly disclose that the composite elements are melted. However, in view of the fact that Bai teaches a selective laser sintering, which is the same method as recited in the instant claims, one of ordinary skill in the art would expect that the composition material disclosed by Bai is melted during selective laser sintering and meets the recited limitation in claim 1.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bai (CN 1333099A, IDS dated 09/22/2020), as applied to claim 1 above, and further in view of Kustas (Additive Manufacturing, 2018, Vol. 21, Page 41-52, published online Feburary 21, 2018).
Regarding claim 4, Bai does not disclose that the composite elements contain Fe-Co based powder. Kustas disclose that laser additive manufacturing can be used to make a near-net shape using Fe-Co based powder and the Fe-Co powder has favorable magnetic properties (Page 42). Thus, it would be obvious to one of ordinary skill in the art to use Fe-Co powder as taught by Kustas in the process of Bai in order to make a near-net shape of Fe-Co alloy having favorable magnetic properties as disclosed by Kustas. 
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments dated 10/06/2022 have been considered but are moot in view of the new ground of rejection ground.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733